Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting appellant of violating section 3305 of the Public Health Law, suspending sentence and placing Mm on probation, and from said sentence. Judgment reversed on the law and the facts and information dismissed. In our opinion the evidence is insufficient to establish appellant’s guilt beyond a reasonable doubt. No separate appeal lies from the sentence, wMeh has been reviewed on the appeal from the judgment of conviction. Wenzel, Acting P. J., Murphy and Kleinfeld, JJ., concur; Beldock and Ughetta, JJ., dissent and vote to affirm.